DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-9 and 23-25 in the reply filed on 4 March 2022 is acknowledged.
Claims 10-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4 March 2022.
Priority
This application repeats a substantial portion of prior Application Nos. 15/459,690; 15/005,750; 14/312,498; and 13/199343, and adds disclosure not presented in the prior applications. Since this application is a CIP of the prior applications, which are each CIP’s of each other, the claimed subject matter has various priority dates.
Claims 1-2 and 5-7 have a priority date of 25 January 2016. Claim 23 has a priority date of 21 November 2006. Claims 3, 4, 8, 9, and 24-25 all recite subject matter not disclosed in any of the prior applications, and therefore have a priority date of 20 February 2019.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the second adhesive surface" in line 10.  There is insufficient antecedent basis for this limitation in the claim. Previously, a sealed adhesive surface on the first lateral seal section was disclosed.
Claim 23 recites the limitation "the antiseptic solution" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Previously, an antiseptic preparation was disclosed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker et al. (5,447,504).
With respect to claim 23, Baker discloses a device, as shown in figure 6, for applying a preparation to an extremity of a patient. It is noted that the limitation “for applying an antiseptic preparation” is recited in the preamble, and is considered to disclose an intended use of the device. Baker discloses applying a medicinal fluid and a cleansing fluid, as disclosed in column 2, lines 61-65, and is fully capable of applying an liquid antiseptic preparation to the extremity of the patient. The device of Baker comprises a flexible container 28, 30, to encase the extremity, as shown in figure 6. The container of Baker is considered to be flexible because it is disclosed in column 5, lines 32-35, as being adjustable in length, and therefore has is flexible in size. The device further comprises an inflatable pressure cuff 44 attached to the container and configured to surround the extremity, as shown in figure 6 and disclosed in column 5, lines 49-54. A sealable port 36 is attached to the container via a duct, as shown in figure 7, for introduction of the preparation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 5, and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruetenik (2015/0119772).
With respect to claim 1, Ruetenik discloses a device for applying a preparation to an extremity of a patient, as shown in figure 10, comprising a flexible container 612, as shown in figure 7. A split gasket 621, 623 is sealed to the flexible container, as shown in figure 7, an is sealed to and around the extremity in a closed configuration, as shown in figure 10. It is noted that the limitation “for applying an antiseptic preparation” is recited in the preamble, and is considered to disclose an intended use of the device. Ruetenik discloses applying a fluid, as disclosed in paragraph [0034], and is fully capable of applying an liquid antiseptic preparation to the extremity of the patient.
Ruetenik discloses all aspects of the claimed invention with the exception of first, second and third adhesive surfaces. Ruetenik discloses a split gasket that seals around the extremity of a patient via a fastening means, zippers 626, as shown in figure 7. The use of adhesive as a fastening means is functionally equivalent to zippers, and therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the device of Ruetenik with first, second, and third adhesive surfaces to form a closed configuration of the device around an extremity, since adhesive is functionally equivalent to zippers.
With respect to claim 2, the use of elastic material in well known in the art to achieve a snug, secure fit. It would therefore have been obvious to one of ordinary skill 
With respect to claim 3, the use of removable protective sheets on adhesive surfaces is well known in the art to protect the adhesive prior to use and to prevent the adhesive from inadvertently sticking to other surfaces. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to cover the first, second, and third adhesive surfaces of modified Ruetenik with first, second, and third removable protective sheets in order to achieve the predictable result of protecting the adhesive surfaces prior to use.
With respect to claim 5, an access port 618 is ductedly connected to the container, as shown in figure 7.
With respect to claim 7, the device further comprises a drain port 616, as shown in figure 7. 
With respect to claim 8, Ruetenik discloses all aspects of the claimed invention with the exception of the drain port comprising a flexible nipple having a removable end. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the drain port of Ruetenik with a flexible nipple having a removable end in order to achieve the predictable result of preventing liquid from escaping through the drain prematurely and to manually control discharge through the drain.
With respect to claim 9, a drain line 618 is connected to the container via drain port 616, as shown in figure 7. Ruetenik discloses all aspects of the claimed invention with the exception of a collection bag connected to the drain line. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide a collection bag connected to the drain line of Ruetenik in order to achieve the predictable result of containing liquid discharged from the container to prevent making the floor or ground wet and for easy disposal of the liquid.

Claims 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (5,447,504) in view of Gnanashanmugam et al. (2014/0316455).
With respect to claim 24, Baker discloses all aspects of the claimed invention with the exception of the inflatable pressure cuff forming a tourniquet. Gnanashanmugam discloses a device comprising a container 32 for encasing the extremity of a patient, wherein an inflatable cuff 34 is attached to the container and surrounds the extremity, as shown in figure 2B. Gnanashanmugam teaches the inflatable cuff 33 being a tourniquet in order to limit blood flow to the extremity during a surgical procedure, as disclosed in paragraphs [0042] and [0053]. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention for the inflatable pressure cuff of Baker to form a tourniquet, as taught by Gnanashanmugam, to create a secure seal around the extremity and limit blood flow to the extremity during a surgical procedure.
With respect to claim 25, Baker discloses all aspects of the claimed invention with the exception of the inflatable pressure cuff being activated by an electrical .
Allowable Subject Matter
Claims 4 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Ruetenik, does not disclose an access hole having a flap and an adhesive layer, and does not disclose any need or desire to be able to access the inside of the container during use. Since the container is intended to be filled with liquid during use, an access hole could cause premature loss of liquid from the container, and therefore one of ordinary skill in the art would not be motivated to include an access hold in the container of Ruetenik. Additionally, Ruetenik does not disclose a brush removably fixed to an interior of the container, and discloses no need or desire to use a brush during the operation of the device. The prior art of record therefore does not disclose nor fairly suggest the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.